United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1681
Issued: March 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2013 appellant filed a timely appeal from a March 20, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied reconsideration.
Since more than one year elapsed from the last merit decision of January 7, 2005 to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s March 1, 2013 reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
This case was previously before the Board. In a January 7, 2005 decision,3 the Board
found that appellant did not establish that she sustained a new occupational injury or a traumatic
injury to her back on or about February 11, 2000 causally related to her work duties. The Board
further found that OWCP properly declined to reopen her claim for reconsideration of the merits
on May 11, 2004. The facts of the case, as set out in the Board’s prior decision, are hereby
incorporated by reference.
The relevant facts in this case are as follows: on August 21, 2001 appellant, then a 42year-old clerk, filed a traumatic injury claim alleging that on February 11, 2000 she hurt her back
when she picked up some letters to file which had fallen on the floor. She additionally stated
that she sat on a stool which had no back support. Appellant stopped work on February 11, 2000
and did not return. She underwent nonwork-related gynecologic surgery on February 14, 2000
and was disabled from work for a short period of time. Appellant resigned from the employing
establishment on May 31, 2000.
Under claim number xxxxxx9804 OWCP accepted the conditions of bilateral plantar
fasciitis and bilateral heel spurs. Appellant received a schedule award for 19 percent permanent
impairment of each leg. She received compensation through September 23, 2004. The record
reflects that appellant was working a modified position provided by the employing establishment
at the time of her nonwork-related surgery in February 2000 and resignation on May 31, 2000.
She retired from the employing establishment on May 31, 2000 and her resignation was not
related to her accepted conditions in claim number xxxxxx980. When the schedule award
expired, appellant filed a Form CA-7 on June 27, 2006 claiming wage-loss compensation for the
period September 24, 2004 through June 27, 2006, which OWCP denied in several decisions.5
Following the Board’s January 7, 2005 decision, OWCP received a March 1, 2013 letter
from appellant requesting reconsideration under the current claim and claim number xxxxxx980.
Appellant presented several arguments.6 She discussed her claim for plantar fasciitis and heel
spurs under claim number xxxxxx980 and presented several arguments with regards to OWCP’s
decisions under that claim. Appellant addressed the denial of compensation and stated that she
was denied “an election of benefits” since September 2004. She alleged that her light-duty job
was unsuitable and that no light-duty work was offered her after February 11, 2000. Appellant
discussed Dr. Susan Pick’s evaluation and the termination of her benefits and her disagreement
with an overpayment determination. She argued that her light-duty job never considered her
preexisting condition and that she was further injured due to her back, varicose veins, feet,
depression, anxiety and stress.
Appellant asserted a 38-page letter was mailed on

3

Docket No. 04-1608 (issued January 7, 2005).

4

The Board notes that this claim does not adjudicate appellant’s claim number xxxxxx980, which pertains to
appellant’s foot condition. The claim is referenced to provide a full factual history.
5

This issue is before the Board under Docket No. 14-233.

6

The issue under claim number xxxxxx980 is being adjudicated in Docket No. 14-233.

2

February 11, 2013.7 She contended that OWCP’s decisions contained numerous errors and that
several physicians of record were not acknowledged or discussed. With regard to her back
claim, appellant argued that it should be viewed as an occupational disease rather than a
traumatic injury. She stated that she was out of work for only 10 days after her February 11,
2000 gynecological surgery and that Dr. Rosen’s statement talked about disability because of a
back pain. Appellant asserted that she did not voluntarily resign and that she had additional
consequential medical problems.
No additional medical evidence accompanied her
reconsideration request.
By decision dated March 20, 2013, OWCP denied reconsideration. It found that
appellant’s request was untimely filed and did not present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
The Secretary of Labor may review an award for or against payment of compensation at
any time on his own motion or on application. The Secretary, in accordance with the facts found
on review may -“(1) end, decrease or increase the compensation awarded; or
“(2) award compensation previously refused or discontinued.”8
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought.9
The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following reconsideration, any merit decision by the Board and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.10
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.11
7

This letter is not in the current record.

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.607(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).

11

20 C.F.R. § 10.607(b).

3

The term clear evidence of error is intended to represent a difficult standard.12 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.13
ANALYSIS
The most recent decision on the merits in appellant’s case was the Board’s January 7,
2005 decision finding that she did not sustain a new occupational injury or a traumatic injury to
her back on or about February 11, 2000 causally related to her work duties. The Board further
found that OWCP properly declined to reopen her case for reconsideration on May 11, 2004.
Appellant had one year from January 7, 2005 to file a timely reconsideration request with
OWCP. Her March 1, 2013 request is therefore untimely.
Because appellant’s March 1, 2013 reconsideration request is untimely, OWCP will not
reopen the merits of her claim without her establishing clear evidence of error in its decision to
deny her injury claim. Clear evidence of error is a difficult standard. Appellant’s request must
convincingly show, on its face, that OWCP’s decision was wrong.
The Board finds that appellant’s request does not establish clear evidence of error.
Appellant generally expresses her disagreement with OWCP’s prior decisions under claim
number xxxxxx980, which is not at issue or relevant to the present claim. With respect to the
current claim, she contends that her back claim should have been adjudicated as an occupational
disease rather than a traumatic injury as her conditions occurred over a period of years. In the
January 7, 2005 decision, the Board found that appellant failed to meet her burden of proof that
she sustained either a new occupational injury or a traumatic injury on February 11, 2000
causally related to her work duties. Appellant’s argument is repetitious of prior contentions
raised. She did not submit any new argument or additional evidence to support that OWCP’s
decision denying her claim was clearly erroneous. While appellant stated that she submitted a
38-page letter, there is no such letter in the record. Her request did not establish clear evidence
of error on the part of OWCP in denying her claim

12

Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.1602.3.c.

13

Id. at Chapter 2.1602.3.d(1).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s March 1, 2013 reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

